          2:18-cr-20014-SLD-EIL # 62              Page 1 of 1                                                         E-FILED
                                                                           Tuesday, 11 December, 2018 03:11:56 PM
                                                                                       Clerk, U.S. District Court, ILCD




                             UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                        OFFICE OF THE CLERK
                                              TEL: 217.492.4020
                                              FAX: 217.492.4028



                                          December 11, 2018


RE:     USA v. Michael McWhorter
        Central District of Illinois Case Number: 18-CR-20014-03

Dear Clerk of Court:

The enclosed Consent to Transfer of Case for Plea and Sentence (Under Rule 20) was signed by
the parties on 10/31/2018 and is ready for transfer to the District of Minnesota.

This court is using the electronic filing system. You may access our electronic case file at the
following address: http://ecf.ilcd.uscourts.gov to obtain copies of any documents that you may
need in opening your file.

Please acknowledge receipt of the Consent by signing and dating the enclosed copy of this letter
and returning it our office.

Sincerely,

s/ Jessica Bartell
Deputy Clerk




Acknowledgment and Receipt:

_________________________________________                                           ___________________
Signature                                                                           Date




      Peoria Division          Urbana Division              Springfield Division         Rock Island Division
      100 N.E. Monroe St.      201 S. Vine St.              600 E. Monroe St.            (Temporarily relocated for
      Room 309                 Room 218                     Room 151                     mail and hearings to):
      Peoria, IL 61602         Urbana, IL 61802             Springfield, IL 62701        131 E. 4th Street, Rm 250
      309.671.7117             217.373.5830                 217.492.4020                 Davenport, IA 52801
                                                                                         309.793.5778
